Case 1:21-md-02989-CMA Document 272 Entered on FLSD Docket 04/29/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to: 21-cv-21263-CMA


                                                     ORDER

            THIS CAUSE came before the Court upon the Notice of Voluntary Dismissal as to Consol

   Plaintiff, Jonathan Diamond, filed [ECF No. 271], on April 28, 2021. Being fully advised, it is

            ORDERED AND ADJUDGED that Consol Plaintiff Jonathan Diamond is dismissed

   from this action without prejudice.

            DONE AND ORDERED in Miami, Florida, this 28th day of April, 2021.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE

   cc:      counsel of record; pro se Plaintiff(s)
